Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-19-00800-CR

                           Eric Rosas RODRIGUEZ,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 175th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2017CR1415
              Honorable Catherine Torres-Stahl, Judge Presiding

   BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE WATKINS

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED January 22, 2020.


                                        _________________________________
                                        Luz Elena D. Chapa, Justice